Title: From Thomas Jefferson to François Soulés, 2 February 1787
From: Jefferson, Thomas
To: Soulés, François



Sir
Feb. 2.

I send you the papers M. de Crevecoeur sent to Normandy for. The account of the destruction of Wyoming begins page 40. You may rely certainly on the author’s facts, and you will be easily able to separate from them his reflections. You can best judge whether an account of that interesting settlement, condensed into a few lines might not form an agreeable episode in your history, and prepare the mind more awfully for it’s final catastrophe. I will thank you to return these papers as soon as you are done with them that I may restore them to the hands of M. de Crevecoeur before my departure which will now be in a few days. I have the honor to be Sir your most obedt. humble servt.,

Th: Jefferson

